Citation Nr: 0321425	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asbestosis with spontaneous pneumothorax.

2.  Entitlement to higher initial evaluations for anxiety 
disorder with depression, rated as 30 percent disabling from 
May 13, 2000, to November 13, 2001, and as 70 percent 
disabling from November 14, 2001.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


REMAND

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The veteran contends that his asbestosis warrants a higher 
rating.  In August 1999 he pointed out that although 
pulmonary function testing had been conducted, that testing 
did not include maximum exercise capacity.  The Board notes 
that none of the pulmonary function testing of record 
included maximum exercise capacity or diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO(SB)), which are both included in the diagnostic 
criteria for evaluating asbestosis.  Accordingly, the veteran 
should be afforded an additional VA examination, to include 
the above noted testing, to determine the severity of his 
current symptoms.

With regard to the veteran's anxiety disorder, the Board 
observes that the veteran's original claim of entitlement to 
service connection for psychiatric disability was accompanied 
by a letter from the veteran's VA treating psychiatrist who 
indicated that the veteran was under her care at the 
Philadelphia VA Medical Center (VAMC).  However, records 
pertaining to this VA treatment of the veteran for 
psychiatric disability have not been obtained and associated 
with the claims folder.

The Board also notes that in November 2001 the veteran 
submitted a copy of a Social Security Administration (SSA) 
statement.  It is unclear from this submission whether the 
veteran is currently in receipt of Social Security Disability 
benefits.  As records supportive of the veteran's claim might 
be in the possession of the SSA, the RO should determine 
whether the veteran is in receipt of SSA disability benefits 
and if so, obtain any associated records.

Finally, the Board observes that in April 2000 the veteran 
submitted a notice of disagreement with a February 2000 
rating decision which denied service connection for muscle 
injury and awarded a 10 percent evaluation for scars due to a 
thoracotomy.  The RO has not provided the veteran with a 
statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement has placed 
the issues in appellate status, the matter must be remanded 
for the RO to issue a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).


In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should also issue a statement 
of the case regarding the issues of 
entitlement to service connection for 
muscle injury secondary to thoracotomy 
and for an initial rating in excess of 10 
percent for scars secondary to 
thoracotomy.  It should also inform the 
veteran of the requirements to perfect an 
appeal with respect to these issues.

2.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
medical care providers who have treated 
or evaluated him for his service-
connected asbestosis and psychiatric 
disability since July 1998.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain a copy of all identified records 
not previously associated with the claims 
folder.  

In any event, the records obtained should 
include those pertaining to outpatient 
treatment of the veteran at the VA 
Medical Center in Philadelphia, 
Pennsylvania.  

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

4.  The RO should ask the veteran whether 
he is in receipt of Social Security 
Disability benefits.  If so, the RO 
should obtain a copy of the Social 
Security Administration (SSA) decision 
awarding the veteran disability benefits, 
as well as copies of the records upon 
which the veteran's award of SSA 
disability benefits was based, and copies 
of records associated with any subsequent 
disability determinations by the SSA.

5.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected asbestosis.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing, 
and a copy of the notification letter 
should be included in the claims folder 
if the veteran fails to appear for the 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

All manifestations of the disability 
should be identified.  Tests which yield 
all results necessary for rating the 
veteran's pulmonary disability under 
Diagnostic Code 6833 should be performed, 
to include FEV-1, FEV- 1/FVC, DLCO (SB), 
and maximum exercise capacity.  The test 
results should be discussed in the 
examination report.  

6.  The veteran should also be provided a 
VA examination by a psychiatrist to 
determine the extent of impairment from 
the veteran's anxiety disorder with 
depression.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
a copy of the notification letter should 
be included in the claims folder if the 
veteran fails to appear for the 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

Any necessary tests should be performed, 
and all clinical manifestations of the 
veteran's service-connected psychiatric 
disability should be reported in detail.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability.

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected psychiatric 
disability.  The examiner should explain 
what the assigned score represents.  

The complete rationale for all opinions 
expressed must be provided.  

7.  Then, the RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA and the 
implementing regulations.

9.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  The RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




